= i] | = poy
= ch P= i

; feces (oem Eee

 

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA NOV 2 1 2018
BILLINGS DIVISION oS One
Billings
KEVIN BRANDT, CV 18-128-BLG-SPW
Plaintiff,
VS.
ORDER

OLD DOMINION FREIGHT LINE,
INC., and JOHN DOE DEFENDANTS
1-6,

Defendants.

 

 

Upon the Plaintiff's Second Motion for Leave to File Documents Under Seal
(Doc. 50), and for good cause shown,

IT IS HEREBY ORDERED that the motion for leave to file documents
under seal is GRANTED.

The Clerk of Court is directed to file the documents referenced in Plaintiff*s
Motion (Doc. 50) under seal.

DATED this LS tay of November, 2019.

dere f fides.

“SUSAN P. WATTERS

United States District Court
]
